      4:18-cv-03546-RBH        Date Filed 01/25/19      Entry Number 5      Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Jean Harris,                        )          Civil Action No.: 4:18-cv-03546-RBH
                                    )
      Plaintiff,                    )
                                    )
v.                                  )
                                    )
World Acceptance Corporation, d/b/a )
World Finance Corporation,          )
                                    )
      Defendant.                    )
_________________________________ )

            NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Comes now the Plaintiff, Jean Harris, by and through the undersigned counsel of

record, and hereby files this Notice of Dismissal with Prejudice. As grounds therefore, the

Plaintiff states as follows:

       1.      The Plaintiff’s Complaint was filed on December 21, 2018.

       2.      Defendant World Acceptance Corporation, d/b/a World Finance Corporation,

               has not filed an Answer.

       3.      The Plaintiff and Defendant have resolved all pending claims.

       4.      Pursuant to FRCP 41(a)(1)(i), the Plaintiff files this Notice of Dismissal with

               the intention of dismissing all claims in this action, with prejudice.

                                            /s/ Penny Hays Cauley
                                            Penny Hays Cauley, Fed ID No 10323
                                            William K. Geddings, Fed ID No 12584
                                            Attorneys for Plaintiff

                                          Page 1 of 2
     4:18-cv-03546-RBH     Date Filed 01/25/19    Entry Number 5   Page 2 of 2




OF COUNSEL:
HAYS CAULEY, P.C.
1303 West Evans Street
Florence, SC 29501
(843) 665-1717
(843) 665-1718 Facsimile
phc917@hayscauley.com
will@hayscauley.com




                                    Page 2 of 2
